Citation Nr: 1414055	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  12-04 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Erie, Pennsylvania


THE ISSUE

Entitlement to payment or reimbursement for medical expenses incurred for services rendered by Anesthesia Consultants of Erie on June 30, 2011.    



ATTORNEY FOR THE BOARD

Dan Brook, Counsel



INTRODUCTION

The Veteran served on active duty from June 1963 to June 1983.    

This matter comes before the Board of Veterans' Appeals (Board) from an August 2011 decision of the Erie, Pennsylvania Department of Veterans' Affairs Medical Center (VAMC).  


FINDINGS OF FACT

1.  From June 24, 2011 to July 7, 2011, the Veteran received care at Saint Vincent Health Center (SVHC), including coronary artery bypass graft (CABG) surgery on June 30, 2011.

2.  This care was not preauthorized by VA and was for a non-service connected disability.

3.  When the care was received, the Veteran was not assigned a total disability rating for service-connected disability and was not receiving vocational rehabilitation services.

4.  When the care was received, the Veteran had Medicare Part A health insurance, which covered a portion of the costs of the inpatient hospital treatment received.    


CONCLUSION OF LAW

The criteria for reimbursement or payment of private medical expenses incurred for services rendered by Anesthesia Consultants of Erie on June 30, 2011 have not been met.  38 U.S.C.A. §§ 1725, 1728 (West 2002); 38 C.F.R. §§ 17.120, 17.1000-17.1008 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits.  38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

However, in Barger v. Principi, 16 Vet. App. 132, 138 (2002), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA is not applicable to cases involving waiver of recovery of overpayment claims, pointing out that the statute at issue in such cases was not found in Title 38, United States Code, Chapter 51 (i.e. the laws changed by VCAA).  Similarly, the statute at issue in this matter is not found in Chapter 51 (rather, in Chapter 17).  Also, the provisions of Chapter 17 of 38 U.S.C.A. and of 38 C.F.R moreover, contain their own notice requirements. Regulations at 38 C.F.R. §§ 17.120-17 .133 and 17.1000-17.1008 specifically discuss the adjudication of claims for reimbursement of unauthorized medical expenses.

Additionally, the provisions of the VCAA are not applicable to the instant claim because the appeal turns on a matter of law and not on the underlying facts or development of the facts (e.g. it is not in dispute that the Veteran was covered by a non-VA health plan, which paid part of the costs of the emergency treatment he received).  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).  The United States Court of Appeals for Veterans Claims (Court) found in Manning that the VCAA can have no effect on appeals that are decided on an interpretation of the law as opposed to a determination based on fact.  See Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). The Board therefore finds that any deficiency in VA's notice or development actions in this case is harmless error.

In the instant case, review of the medical evidence and the Veteran's assertions indicates that the Veteran was grilling on his barbeque on June 24, 2011 when he developed severe pain, tightness, pressure and heaviness in the chest that he had never felt before.  With his wife, he attempted to drive to the Erie VAMC emergency room (ER).  On the way, his pain became so severe that he pulled into a fire hall.  He was subsequently placed into an ambulance.  According to the Veteran, the ambulance personnel called the Erie VAMC ER to let them know that the Veteran was enroute.  However, emergency room personnel advised the driver that the VAMC ER was experiencing computer problems and that the Veteran should be diverted to St. Vincent Health Center (SVHC) for evaluation. Consequently, the Veteran was taken to SVHC ER.  He was subsequently admitted for inpatient treatment, including coronary artery bypass graft surgery on June 30, 2011.  He was discharged from SVHC on July 7, 2011. 

If VA facilities are not capable of furnishing hospital care or medical services, VA may contract with a non-VA facility in order to provide the required care.  38 U.S.C.A. §§ 1703, 1710.  Non-VA care may be paid for by VA if VA authorizes the care in advance pursuant to 38 C.F.R. § 17.54.  38 C.F.R. §§ 17.52, 17.53.  The admission of a Veteran to a non-VA hospital at VA expense must be authorized in advance.  In the case of an emergency which existed at the time of admission, an authorization may be deemed a prior authorization if an application, whether formal or informal, by telephone, telegraph or other communication, made by the Veteran or by others in his or his behalf is dispatched to the VA within 72 hours after the hour of admission.

In the Veteran's case, there is no indication or allegation that any "contracting" or "authorizing" activity took place either before the Veteran received the treatment at SVMC or within 72 hours after receiving it.  Instead, the Veteran has simply asserted that VAMC emergency room personnel instructed the ambulance personnel to divert the Veteran to SVMC.  Per the VA Emergency Room Divert Log, the ambulance enbound with the Veteran was diverted at 6:32 p.m.  The reason was "cardiac - chest pain."  Such an instruction does not qualify as a pre-authorization within the meaning of the controlling regulations.  38 C.F.R. §§ 17.52, 17.53.  Consequently, the care the Veteran received is not shown to have been pre-authorized within the meaning of these regulations.  Id.  Therefore, the Veteran may recover the expenses associated with such care only if he qualifies for payment or reimbursement of unauthorized medical expenses under the provisions of 38 U.S.C.A. § 1728 and the accompanying regulations (38 C.F.R. § 17.120 et seq.) or under the provisions of 38 U.S.C.A. § 1725 and the accompanying regulations (38 C.F.R. § 17.1000-1008).  

Among other requirements, payment or reimbursement for treatment rendered at a private hospital under 38 U.S.C.A. § 1728 may only be permitted for care:  (1) for an adjudicated service-connected disability; (2) for a non-service-connected disability associated with and held to be aggravating an adjudicated service-connected disability; (3) for any disability of a Veteran if the Veteran has a total disability permanent in nature resulting from a service-connected disability; or (4) for any illness, injury, or dental condition of a Veteran who - (A) is a participant in a vocational rehabilitation program (as defined in section 3101(9) of this title); and (B) is medically determined to have been be in need of care or treatment.   38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.

At the time of the SVHC treatment, the Veteran was not service-connected for any cardiovascular disability and did not have a total disability permanent in nature resulting from a service-connected disability.  Also, his cardiovascular disability is not shown to have been associated with and held to be aggravating an adjudicated service-connected disability and he is not shown to have been a participant in a vocational rehabilitation program.  Consequently, there is no basis for payment or reimbursement under U.S.C.A. § 1728.  38 C.F.R. § 17.120.

As the Veteran does not qualify for payment or reimbursement under 38 U.S.C.A. § 1728, he may recover from VA the expenses associated with the June 24 to July 7, 2011 (i.e., on June 30, 2011) treatment only if he qualifies for payment or reimbursement under the provisions of 38 U.S.C.A. § 1725 and the accompanying regulations found at 38 C.F.R. § 17.1000-1008, which pertain to emergency treatment received at a non-VA facility for non-service connected disabilities.   

In order to be eligible for payment or reimbursement for emergency services under such circumstances, a Veteran must show that his treatment satisfies all of the applicable requirements listed at 38 C.F.R. § 17.1002.  One of these requirements is that the Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment.  38 C.F.R. § 17.1002(f).  In the Veteran's case, there is no dispute that he had Medicare Part A (applicable to inpatient care) at the time he received the treatment he received at SVHC and that this health plan covered part of the cost of the care he received.  Thus, this Medicare Part A coverage makes him ineligible for payment or reimbursement from VA for any of the remaining cost of his SVHC care.  Id.

In short, the Veteran has Medicare A coverage which is a health-plan contract as defined by the statute.  He has not disputed this fact.  This coverage is a bar to payment by VA beyond that paid for emergent treatment.  See 38 U.S.C.A. § 1725(b)(3)(B); 38 C.F.R. § 17.1002(f).  The Board understands the Veteran is frustrated by VA's failure to pay for expenses that Medicare may not cover and is sympathetic toward the Veteran; however, it is bound by the law, and its decision is dictated by the relevant statute and regulations.  Even if some of the medical expenses from the Veteran's treatment were not completely covered by Medicare, this is not relevant under the foregoing statute and regulation.  VA is not authorized to pay or reimburse unauthorized medical expenses where a health-plan contract covers the cost of medical expenses either "in whole or in part."  See 38 C.F.R. § 17.1002(f).   The Veteran's claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to payment or reimbursement for medical expenses incurred for services rendered by Anesthesia Consultants of Erie on June 30, 2011, is denied.    



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


